Citation Nr: 1131486	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-36 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, diagnosed as schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  A November 1989 rating decision denied service connection for a psychiatric disorder, determining that it pre-existed service and was not aggravated by service.  In absence of a timely appeal, that decision is final.

2.  The evidence submitted since the November 1989 rating decision, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The November 1989 rating decision denying entitlement to service connection for a psychiatric disorder is final.  New and material evidence to reopen the claim has not been received.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  VA notified the Veteran in correspondence dated in October 2006 of the information and evidence needed to substantiate and complete a claim that had been previously denied.  It provided him the specified basis for the 1989 denial and told the Veteran that he needed to submit new and material evidence that related to that basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also provided with information of how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, including VA medical records.  The Veteran has not indicated that there are any relevant outstanding records.  The veteran was not provided with a VA examination, which the Board finds was not required.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  The Board finds that the Veteran has not presented new and material evidence in this claim; therefore, a VA examination was not appropriate. 

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  New and Material Evidence

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, there must be competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

The provisions of 38 U.S.C.A. § 1111 (West 2002) provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Id.

The Veteran was originally denied entitlement to service connection for a psychiatric disorder in April 1983.  The evidence of record at that time consisted of service treatment records and the Veteran's application for compensation benefits.  The service treatment records show that the Veteran was hospitalized in February 1982 in Germany and diagnosed with undifferentiated schizophrenia.  In June 1982, a medical board convened.  The Veteran reported that his childhood had been disrupted by his father's death when the Veteran was 14 years old.  The Veteran reported that he participated in gang thefts with his cousins.  He stated that he dropped out of school in the 10th grade.  He reported he was psychiatrically hospitalized when he was 17 years old (prior to entering service) with racing thoughts and auditory and visual hallucinations.  He received outpatient psychiatric treatment up until approximately six months before entering service.  The Veteran was discharged from service and with a determination that schizophrenia had pre-existed service.  

In the April 1983 rating decision, the RO determined that schizophrenia had pre-existed service and was not aggravated during service.  The Veteran was notified of the determination in May 1983, including his appellate rights, and he did not appeal the decision.

The Veteran attempted to reopen the claim in February 1986, and VA informed the Veteran in a May 1986 letter that he would need to submit evidence that his condition was incurred in or aggravated by service.  

In October 1988, the Veteran sought to reopen the claim.  He submitted a copy of the medical board's June 1982 findings, his report card from elementary and high school (which confirmed that the Veteran did not attend grades 11 and 12), and lay statements from individuals, who all stated that there was nothing wrong with the Veteran prior to his entering service, but that he had returned from service as a changed person.  

In the November 1989 rating decision, the RO noted that service connection for schizophrenia had been previously denied and that the additional evidence submitted did not establish a basis to grant service connection for schizophrenia.  It also denied service connection for posttraumatic stress disorder.  The Veteran was informed of the determination that same month, along with his appeal rights.  He did not appeal the decision.  Thus, the November 1989 rating decision became final, and that is the last decision addressing service connection for a psychiatric disorder.

In connection with the current claim, the Veteran has submitted statements arguing that schizophrenia did not pre-exist service and had its onset in service, as evidenced by his hospitalized and diagnosis.  As stated above, VA obtained VA treatment records, which show a current diagnosis of schizophrenia.

For evidence to be new and material in this case, it must relate to either schizophrenia not pre-existing service or that if it pre-existed service, it was, in fact, permanently aggravated during service beyond the natural progression of the disease process or is otherwise due to service.

The Board has reviewed all the evidence received since the November 1989 decision and concludes that the evidence is not new and material.  None of the additional evidence received addresses whether schizophrenia did not pre-exist service, or was permanently aggravated during service or was otherwise due to service.  The Veteran's allegations of not having psychiatric problems prior to entering service were part of the record at the time of the 1989 decision, as he made that allegation at that time.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, his current statements cannot constitute new and material evidence.  Hence, none of the evidence associated with the claims file since the November 1989 rating decision is new and material.


ORDER

The application to reopen the claim for entitlement to service connection for a psychiatric disorder, to include schizophrenia, is denied.


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


